Title: To James Madison from David Lenox, 17 August 1802
From: Lenox, David
To: Madison, James


					
						Sir
						New York 17th. Augt. 1802
					
					I have the honor to advise you of my arrival here Yesterday, after a passage of 57 days 

from London.  I shall conceive it my duty to proceed to the Seat of Government when I am advised 

of your being there, & of which you will have the goodness to inform me.  My late Letters from 

London would advise you of the refusal of Messr. Bird, Savage & Bird to advance me money on the 

requisition of Mr. King to satisfy demands relative to my appointment, & that I was obliged to 

make arrangements for that purpose.  It is desirable that I should replace the money as soon 

possible.  I have therefore to request that you will direct a remittance to me here of three or four 

thousand dollars which I expect will be due to me on a settlement of my Accounts.  with great 

respect I am Sir Your Most Obnt. Servt.
					
						D Lenox
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
